Citation Nr: 0721768	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee laceration with scar.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service the benefits 
sought on appeal.

The veteran provided testimony at a video conference hearing 
before the undersigned Veterans Law Judge in January 2007.  A 
transcript of the hearing is part of the record.


FINDINGS OF FACT

1.  The veteran's residuals of a right knee laceration with 
scar are manifested by no instability of the knee joint, 
motion from zero degrees of extension to 130 degrees of 
flexion, X-ray evidence of arthritis, and minimal functional 
impairment due to pain.

2.  An unappealed November 1994 rating decision denied 
service connection for a left knee condition on the basis 
that there was no diagnosis or treatment during service for 
this condition.

3.  The evidence received since the November 1994 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee laceration with scar 
have not been met. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2006).

2.  A November 1994 rating decision that denied service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

3.  The evidence presented since the November 1994 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a left knee condition 
has not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West Supp. 
2005); 38 C.F.R.       §§ 3.102, 3.156, 3.159 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Right Knee Laceration with Scar

The veteran's service medical records note treatment for a 
right knee injury in November 1966.  Consequently, a June 
1995 rating decision granted service connection and assigned 
a 10 percent disability rating for residuals of a right knee 
injury, effective April 29, 1994.  The veteran now seeks an 
increased rating for his right knee laceration with scar.  

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's right knee disability under 
Diagnostic Code (DC) 5257, which pertains to recurrent 
subluxation or lateral instability of the knee.  This code 
provides a 10 percent evaluation for slight impairment of the 
knee, a 20 percent evaluation for moderate impairment of the 
knee, and a 30 percent evaluation for a severe impairment of 
the knee.  See 38 C.F.R. § 4.71a, DC 5257.  However, no 
objective medical evidence shows any instability of the right 
knee joint.  Therefore, this code provision does not apply to 
the veteran's right knee disability.  See VAOPGCPREC 23-97 (a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257); see 
also VAOPGCPREC 9-98.

The RO also indicated that a 10 percent disability rating is 
appropriate for painful motion of the veteran's right knee, 
thereby indicating that his disability should also be rated 
under the range of motion diagnostic criteria.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion).

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
45 degrees warrants a 10 percent rating.  See 38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
15 degrees warrants a 20 percent rating and extension limited 
to 10 degrees warrants a 10 percent rating.  See 38 C.F.R. § 
4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Range of motion testing of the right knee revealed zero 
degrees of extension to 140 degrees of flexion in September 
2003 and zero degrees of extension to 130 degrees of flexion 
in June 2005.  Indeed, the September 2003 examination found 
the veteran's knee stable to varus valgus and anterior and 
posterior stress.  The examiner assessed the veteran in 
September 2003 with full range of motion and right knee pain 
that is moderate but most likely secondary to early 
osteoarthritis, providing evidence against this claim.  

In addition, the June 2005 examination revealed no effusion 
or instability, some fine crepitance but that the changes in 
the knee were not the result of the in-service laceration, 
providing more evidence against this claim. 

These findings clearly show that the veteran's right knee 
demonstrated full extension, with a 10 degree loss of full 
flexion in June 2005.  Hence, these findings do not meet the 
criteria for a compensable evaluation under DC 5260 or DC 
5261. However, it appears that the RO assigned a 10 percent 
rating based on the veteran's complaints of pain.  Thus, the 
Board finds no basis to assign a disability rating in excess 
of 10 percent for a right knee disability under the range of 
motion criteria, even with consideration of pain.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  However, since the veteran's right 
knee has consistently demonstrated full extension; his 
disability does not warrant separate ratings under DC 5250 
and DC 5261.

For these reasons, the Board also finds that the evidence 
does not support a disability rating in excess of 10 percent 
based on functional loss due to pain, weakness, fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  While 
the veteran's VA outpatient treatment reports note complaints 
of right knee pain, his right knee had no instability to 
varus or valgus stress and no instability to AP triangulation 
bilaterally.  Indeed, none of the veteran's VA reports make 
reference to range of motion limitations due to fatigue, 
weakness, lack of endurance, or incoordination. In light of 
these findings, the Board concludes that the DeLuca provision 
does not provide any basis for a disability rating in excess 
of 10 percent for the veteran's residuals of a right knee 
laceration with scar.  Clearly pain was taken into 
consideration when the 10 percent evaluation was awarded. 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's residuals of a right knee 
laceration with scar.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 
Hence, VA must deny the appeal.

II.  Left Knee Condition

The veteran seeks service connection for a left knee 
condition secondary to his service-connected right knee 
disability.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen his 
claim since an unappealed rating decision dated in November 
1994.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO initially denied service connection for a left knee 
condition in an unappealed November 1994 rating decision.  
The relevant evidence at the time included the veteran's 
service medical records and a letter from a private 
physician, Dr. P.K.M., M.D.  The RO explained that these 
records make no reference to any diagnosis or treatment for a 
left knee condition.  

Based on the foregoing, the November 1994 rating decision 
denied service connection for a left knee condition on the 
basis that the medical evidence failed to establish that this 
condition was incurred in or aggravated by military service.  
The veteran was notified of the November 1994 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the November 1994 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In April 2005, the veteran attempted to reopen his claim for 
service connection for a left knee condition.  In doing so, 
the veteran presented a new theory that this condition is 
secondary to his service-connected right knee disability.  
Nevertheless, in Ashford v. Brown, 10 Vet. App. 120 (1997), 
the Court held that when a veteran attempts to reopen a claim 
by bringing a new etiological theory for the causation of his 
disease than that which was previously addressed in the 
earlier final denial, such new theory of causation does not 
itself constitute a new claim.  Thus, the veteran's new 
theory of secondary service connection is not a basis for 
reopening his claim of entitlement to service connection for 
a left knee condition.  Therefore, the Board must proceed to 
analyze whether new and material evidence has been submitted 
since the final November 1994 rating decision.

Under VA law and regulations, if the veteran presents or 
secures new and material evidence, the Secretary shall reopen 
and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When reopening an appellant's claim, the 
Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
November 1994 rating decision.  Since that decision, the 
veteran submitted VA outpatient treatment records, VA 
compensation examinations, testimony from hearings, a 
statement from the veteran, and a VA MRI report.  

It is important for the veteran to understand that treatment 
for a left knee condition in July 2003 does not provide a 
basis to reopen his claim.  Although these records are 
"new," in that they did not exist (or were not associated 
with) the claims file at the time of the November 1994 rating 
decision, they are not material to the central issue in this 
case, i.e., whether the veteran had a left knee condition as 
a result of service or secondary to a service-connected 
disability.  Accordingly, the newly submitted evidence, by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.

The only other evidence in support of his claim involves the 
veteran's own lay statements.  However, the Board emphasizes 
that statements provided by the veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  Further, his statements that 
the disorder is the result of service is not "new" as the 
veteran clearly voiced this opinion in the prior claim. 

In conclusion, the veteran has not submitted new and material 
evidence since the final November 1994 rating decision that 
denied service connection for a left knee condition.  
Therefore, the November 1994 rating decision remains final 
and VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in May 2005 and 
March 2006 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the May 2003 letter complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service 
connection on the basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran two compensation examinations 
to determine the severity of his right knee disability, both 
of which appear adequate for rating purposes.  

The Veterans Claims Assistance Act of 2000 also appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


